Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are drawn to mathematical manipulation. 
Regarding claim 1
There is no practical utility for the claim.  The claim is drawn to mathematical manipulation.  After the “recording at least one magnetic resonance image data set” step, how is the information presented to be used—stored in a database?—A GUI—displayed on a monitor? 
Regarding claim 12
There is no practical utility for the claim.  The claim is drawn to mathematical manipulation.  After the “recording at least one magnetic resonance image data set” step, how is the information presented to be used—stored in a database?—A GUI—displayed on a monitor? 
Regarding claim 18

There is no practical utility for the claim.  The claim is drawn to mathematical manipulation.  After the “recording at least one magnetic resonance image data set” step, how is the information presented to be used—stored in a database?—A GUI—displayed on a monitor? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 6, 8, 12—14, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washburn (US 6160397 A) in view of Feiweier (US 2017/0089996 A1). 
Regarding claim 1
Washburn discloses 
A method for recording a magnetic resonance image data set with a magnetic resonance system having a gradient system (Background Of Invention, ¶ 1 & ¶ 3, many data sets are collected to create the final MRI image), the method comprising:


providing a magnetic resonance sequence for performing a magnetic resonance scan (Background Of Invention, ¶ 4—5), 
wherein the magnetic resonance sequence has at least one radio-frequency pulse and a slice-selection gradient pulse applied during or before the at least one radio-frequency pulse (claim 1), 
providing at least one correction term for compensating a magnetic field change (Brief Description Of The Drawings, ¶3 (FIG. 3). The “compensation term(s)” are the compensation pulses for eddy currents which cause stray, unwanted magnetic fields. Detailed Description Of The Invention, ¶13—14),                                  
wherein the magnetic field change is obtained as a change to an actual magnetic field compared to a setpoint magnetic field due to the slice-selection gradient pulse (claims 9 & 10: the first “compensation pulse” compensates for the eddy currents—which is a change—and improvement change—to the first condition where the magnetic field of the “eddy currents” were disturbing the B.sub.0 and other magnetic fields in the MRI machine causing artifacts),                                                  
wherein the magnetic field change is ascertained via a transfer characteristic of the gradient system of the magnetic resonance system, and the transfer 
characteristic represents the system characteristic of the gradient system in amplitude, phase, or amplitude and phase of different frequencies (claims 9 & 10, 


the compensation pulse is part of the gradient system, and is defined by harmonics, multiple frequencies, phases and amplitudes); and
recording at least one magnetic resonance image data set with the magnetic resonance sequence using the at least one correction term (Background Of Invention, ¶3, the corrected data is then turned into pixels and voxels—an image data set).
Washburn does not explicitly teach 
“wherein, at least for a predetermined time interval, the slice-selection gradient pulse is configured as non-constant during the application of the at least one radio-frequency pulse”;
Feiweier, however, teaches
wherein, at least for a predetermined time interval (the “predetermined time internals” in the time of the pulse sequence), the slice-selection gradient pulse is configured as non-constant during the application of the at least one radio-frequency pulse ([0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “slice selection gradient pulse as a non-constant during the radio frequency pulse” as taught by Feiweier in the method of Washburn.


The justification for this modification would be to increase the quality of the acquired measurement data ([0063], Feiweier). 
Regarding claim 2
Washburn in view of Feiweier teach the method of claim 1, 
further comprising generating a corrected slice-selection gradient pulse using the at least one correction term (Brief Description Of Drawings, F3 ¶ 3, the FSE sequence is applied to slice selection; therefore so is the gradient term (Detailed Description Of Invention,  ¶ 8).
Regarding claim 6
Washburn in view of Feiweier teach the method of claim 1,
Feiweier applied to claim 6 further teaches 
wherein the slice-selection gradient pulse is configured as at least temporarily non-constant during the application of the at least one radio-frequency 
pulse ([0063], the S-S gradient pulse according to the first reference, Washburn, is applied during the RF pulse). 
Regarding claim 8
Washburn in view of Feiweier teach the method of claim 1,
Washburn applied to claim 8 further teaches 
Wherein at least one gradient pulse of the magnetic resonance sequence leads to a magnetic field change to a basic magnetic field (claims 9 & 10: the first 

“compensation pulse” compensates for the eddy currents—which is a change—and improvement change—to the first condition where the magnetic field of the “eddy currents” were disturbing the B.sub.0 and other magnetic fields in the MRI machine causing artifacts), and
wherein the method further comprises ascertaining a correction term for generating a compensation phase or a component of the compensation field (Brief Description Of The Drawings, ¶3 (FIG. 3). The “compensation term(s)” are the compensation pulses for eddy currents which cause stray, unwanted magnetic fields. Detailed Description Of The Invention, ¶13—14).
Regarding claim 12
Washburn discloses 
Providing a magnetic resonance sequence for performing a magnetic resonance scan (Background Of Invention, ¶ 4—5), 
wherein the magnetic resonance sequence has at least one radio-frequency pulse (claim 1) and a slice-selection gradient pulse applied during or before the at least one radio-frequency pulse, providing at least one correction term for compensating a magnetic field change, 
wherein the magnetic field change is obtained as a change to an actual magnetic field compared to a setpoint magnetic field due to the slice-selection gradient pulse (Brief Description Of The Drawings, ¶3 (FIG. 3). The 

“compensation term(s)” are the compensation pulses for eddy currents which cause stray, unwanted magnetic fields. Detailed Description Of The Invention, ¶13—14), 
wherein the magnetic field change is ascertained via a transfer characteristic of the gradient system of the magnetic resonance system, and the transfer characteristic represents the system characteristic of the gradient system in amplitude, phase, or amplitude and phase of different frequencies (claims 9 & 10, the compensation pulse is part of the gradient system, and is defined by harmonics, multiple frequencies, phases and amplitudes); and
recording at least one magnetic resonance image data set with the magnetic resonance sequence using the at least one correction term (Background Of Invention, ¶3, the corrected data is then turned into pixels and voxels—an image data set).
Washburn doesn’t explicitly disclose
“wherein, at least for a predetermined time interval, the slice-selection gradient pulse is configured as non-constant during the application of the at least one radio-frequency pulse;
A non-transitory computer-readable storage medium that stores instructions executable by one or more processors to record a magnetic resonance image data set with a magnetic resonance system having a gradient system.”

Feiweier, however, teaches 
wherein, at least for a predetermined time interval interval (the “predetermined time internals” in the time of the pulse sequence), the slice-selection gradient pulse is configured as non-constant during the application of the at least one radio-frequency pulse ([0063]),
A non-transitory computer-readable storage medium that stores instructions executable by one or more processors to record a magnetic resonance image data set with a magnetic resonance system having a gradient system (claim 9).   
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “slice selection gradient pulse as a non-constant during the radio frequency pulse” as taught by Feiweier as well as the “non-transitory computer readable medium” in the method of Washburn.
The justification for this modification would be to increase the quality of the acquired measurement data ([0063], Feiweier), and to have a way to store the MRI program in case of accidental machine power-down (claim 9, Feiweier).              
Regarding claim 13
Washburn in view of Feiweier teach the non-transitory computer-readable storage medium of claim 12, 
Washburn applied to claim 13 further teaches 

wherein the instructions further comprise generating a corrected slice-selection gradient pulse using the at least one correction term (Detailed 
Description Of Invention ¶14—15, the slice correction gradient pulses are part of a 
train of correction pulses. The “slice correction” is implicit since the corrected pulses are driving the slice selection gradient).
Regarding claim 14
Washburn in view of Feiweier teach the non-transitory computer-readable storage medium of claim 13, 
Washburn applied to claim 14 further teaches 
wherein the at least one correction term contains a current feed rating for gradient coils with which the corrected slice-selection gradient pulse is generated
(Detailed Description Of Invention ¶15). 
Regarding claim 17
Washburn in view of Feiweier teach the non-transitory computer-readable storage medium of claim 12, 
Feiweier applied to claim 17 further teaches 
wherein the slice-selection gradient pulse is configured as at least temporarily non-constant during the application of the at least one radio-frequency pulse ([0063]).
Regarding claim 18

Washburn discloses 
A magnetic resonance system (Background Of Invention, ¶ 1 & ¶ 3, many data sets are collected to create the final MRI image) comprising: 
a gradient system (Background Of Invention, ¶3); and 
a control facility (FIG. 1, Detail Description Of The Invention, ¶1)                           configured to record a magnetic resonance image data set with a magnetic resonance system having a gradient system, the recordation of the magnetic resonance image data set (Background Of Invention, ¶3, the corrected data is then turned into pixels and voxels—an image data set). comprising: 
provision of a magnetic resonance sequence for performing a magnetic resonance scan (Field Of Invention, ¶1)
wherein the magnetic resonance sequence has at least one radio-frequency pulse and a slice-selection gradient pulse applied during or before the at least one radio-frequency pulse (claim 1), 
provision of at least one correction term for compensating a magnetic field change, wherein the magnetic field change is obtained as a change to an actual magnetic field compared to a setpoint magnetic field due to the slice-selection gradient pulse (Brief Description Of The Drawings, ¶3 (FIG. 3). The “compensation term(s)” are the compensation pulses for eddy currents which cause stray, unwanted magnetic fields. Detailed Description Of The Invention, ¶13—14), 

wherein the magnetic field change is ascertained via a transfer characteristic of the gradient system of the magnetic resonance system, and the transfer characteristic represents the system characteristic of the gradient system in 
amplitude, phase, or amplitude and phase of different frequencies (claims 9 & 10, the compensation pulse is part of the gradient system, and is defined by harmonics, multiple frequencies, phases and amplitudes); and
recordation of at least one magnetic resonance image data set with the magnetic resonance sequence using the at least one correction term (Background Of Invention, ¶3, the corrected data is then turned into pixels and voxels—an image data set).
Washburn does not explicitly teach 
“wherein, at least for a predetermined time interval, the slice-selection gradient pulse is configured as non-constant during the application of the at least one radio-frequency pulse.” 
Feiweier, however, teaches 
wherein, at least for a predetermined time interval (the “predetermined time internals” in the time of the pulse sequence), the slice-selection gradient pulse is configured as non-constant during the application of the at least one radio-frequency pulse ([0063]).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “slice selection gradient pulse as a non-constant during the radio frequency pulse” as taught by Feiweier in the method of Washburn.
The justification for this modification would be to increase the quality of the acquired measurement data ([0063], Feiweier). 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washburn (US 6160397 A) in view of Feiweier (US 2017/0089996 A1) in view of Yamaguchi (JP 2016-111788 A). 
Regarding claim 3
Washburn in view of Feiweier teach the method of claim 3, 
Washburn in view of Feiweier do not explicitly teach 
“wherein the at least one correction term contains a current feed rating for gradient coils with which the corrected slice-selection gradient pulse is generated”.
Yamaguchi, however, teaches 
 wherein the at least one correction term contains a current feed rating for gradient coils with which the corrected slice-selection gradient pulse is generated (Description-Of-Embodiments, ¶9). 



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “current feed rating” as taught by Yamaguchi in the method of Washburn in view of Feiweier.
The justification for this modification would be to make a current correction to reduce the effects on the MRI machine of “eddy currents”. 
Claim(s) 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washburn (US 6160397 A) in view of Feiweier (US 2017/0089996 A1) in view of Schaefer (JP-2011123052-A).                                          
Regarding claim 7
Washburn in view of Feiweier teach the method of claim 2,
Washburn in view of Feiweier do not explicitly teach 
“wherein the corrected slice-selection gradient pulse is generated via a pre-distortion filter for the gradient system of the magnetic resonance system”.
Schaefer, however, teaches 
wherein the corrected slice-selection gradient pulse is generated via a pre-distortion filter for the gradient system of the magnetic resonance system (Drawing Description,  ¶1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “pre-distortion filter” as taught by Schaefer in the method of Washburn in view of Feiweier.

The justification for this modification would be to reduce the effects of the eddy currents on the main magnetic field, B.sub.0 (Description, ¶13).
Regarding claim 11
Washburn in view of Feiweier teach the method of claim 1, 
Washburn in view of Feiweier do not explicitly teach 
“wherein the magnetic resonance system has a pre-distortion filter for the gradient system, and the pre-distortion filter is used to compensate deviations of all gradient pulses of the magnetic resonance sequence characterized by a Fourier transform”.
Schaefer, however teaches 
wherein the magnetic resonance system has a pre-distortion filter for the gradient system, and the pre-distortion filter is used to compensate deviations of all gradient pulses of the magnetic resonance sequence characterized by a Fourier transform (Drawing Description,  ¶1, the Fourier transform is inherent since that is how k-space is turned into video).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “pre-distortion filter” as taught by Schaefer in the method of Washburn in view of Feiweier.
The justification for this modification would be to reduce the effects of the eddy currents on the main magnetic field, B.sub.0 (Description, ¶13).

Claim(s) 4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washburn (US 6160397 A) in view of Feiweier (US 2017/0089996 A1) in view of Jiang (CN 108272452 A).
	Regarding claim 4

Washburn in view of Feiweier teach the method of claim 1, 
Washburn in view of Feiweier do not explicitly teach 
“wherein the transfer characteristic has orders, and the magnetic field change is ascertained from at least one “1st order component”.
Jiang, however, teaches 
wherein the transfer characteristic has orders, and the magnetic field change is ascertained from at least one “1st order component (Specific Executing Examples, ¶ 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “magnetic field change of 1st order” as taught by Jiang in the medium of Washburn in view of Feiweier.
The justification for this modification would be to use a first-order approximation as a way to “shim” the main magnetic field, B.sub.0. 
Regarding claim 15
Washburn in view of Feiweier teach the non-transitory computer-readable storage medium of claim 12, 

Washburn in view of Feiweier do not explicitly teach 
“wherein the transfer characteristic has orders, and the magnetic field change is ascertained from at least one 1st order component”.
Jiang, however, teaches 
wherein the transfer characteristic has orders, and the magnetic field change is ascertained from at least one 1st order component (Specific Executing Examples, ¶ 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “magnetic field change of 1st order” as taught by Jiang in the medium of Washburn in view of Feiweier.
The justification for this modification would be to use a first-order approximation as a way to “shim” the main magnetic field, B.sub.0. 
Claim(s) 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washburn (US 6160397 A) in view of Feiweier (US 2017/0089996 A1) in view of Hattrup (WO 2010-018533 A2). 
Regarding claim 5
Washburn in view of Feiweier teach the method of claim 1,
Washburn in view of Feiweier do not explicitly teach
“wherein a transfer function is used as the transfer characteristic.” 
Hattrup, however, teaches 

wherein a transfer function is used as the transfer characteristic (Detailed Description Of Embodiments ¶ 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “transfer function with 
transfer characteristic” as taught by Hattrup in the medium of Washburn in view of Feiweier.
The justification for this modification would be to lower the noise level in the digital gradients controller characteristic (Detailed Description Of Embodiments ¶ 15, Hattrup). 
Regarding claim 16
Washburn in view of Feiweier teach the non-transitory computer-readable storage medium of claim 12, 
Washburn in view of Feiweier do not explicitly teach 
“wherein a transfer function is used as the transfer characteristic”.
Hattrup, however, teaches 
wherein a transfer function is used as the transfer characteristic (Detailed Description Of Embodiments ¶ 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “transfer function with 


transfer characteristic” as taught by Hattrup in the medium of Washburn in view of Feiweier.
The justification for this modification would be to lower the noise level in the digital gradients controller characteristic (Detailed Description Of Embodiments ¶ 15, Hattrup). 
Allowable Subject Matter
Claims 9—10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9
Nothing in the prior art of record teaches or discloses:
“wherein the magnetic field change of the basic magnetic field is calculated as: 

    PNG
    media_image1.png
    64
    330
    media_image1.png
    Greyscale

Wherein 1 denotes the zero order of a transfer function of the gradient system of the magnetic resonance system, k denotes one of the gradient axes, ℱ                        is a Fourier transform, and Gnom, k denotes the gradient pulse or pulses applied to the gradient axis”.
Regarding claim 10

Nothing in the prior art of record teaches or discloses:
“wherein a phase deviation Df resulting from the magnetic field change is calculated as:
                                                     
    PNG
    media_image2.png
    55
    118
    media_image2.png
    Greyscale

wherein DB is the magnetic field change, g is the gyromagnetic ratio, and (ʃg dB dt) is an integral over the time, and
wherein a reference phase of the magnetic resonance system is adjusted by this value at predetermined points in time”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax 

phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 
Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852